Name: 2014/243/EU: Council Decision of 14 April 2014 on the signing, on behalf of the European Union, of the European Convention on the legal protection of services based on, or consisting of, conditional access
 Type: Decision
 Subject Matter: communications;  international affairs;  social affairs;  consumption
 Date Published: 2014-04-30

 30.4.2014 EN Official Journal of the European Union L 128/61 COUNCIL DECISION of 14 April 2014 on the signing, on behalf of the European Union, of the European Convention on the legal protection of services based on, or consisting of, conditional access (2014/243/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), first subparagraph, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 16 July 1999, the Council authorised the Commission to negotiate within the Council of Europe, on behalf of the European Community, a convention concerning the legal protection of services based on, or consisting of, conditional access. (2) The European Convention on the legal protection of services based on, or consisting of, conditional access (the Convention) was adopted by the Council of Europe on 24 January 2001. (3) The Convention establishes a regulatory framework which is almost identical to that set out in Directive 98/84/EC of the European Parliament and of the Council (1). (4) The Convention entered into force on 1 July 2003 and is open for signature by the Union. (5) The signing of the Convention could help to extend the application of provisions similar to those in Directive 98/84/EC beyond the borders of the Union, and establish a law on services based on conditional access which would be applicable throughout the European continent. (6) The Convention should be signed on behalf of the Union subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing of the European Convention on the legal protection of services based on, or consisting of, conditional access (2) is hereby authorised on behalf of the Union, subject to the conclusion of the Convention. Article 2 The President of the Council is hereby authorised, on behalf of the Union, to appoint the person(s) empowered to sign the Convention. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President A. TSAFTARIS (1) Directive 98/84/EC of the European Parliament and of the Council of 20 November 1998 on the legal protection of services based on, or consisting of, conditional access (OJ L 320, 28.11.1998, p. 54). (2) The text of the Convention has been published in OJ L 336, 20.12.2011, p. 2.